Citation Nr: 1033353	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for sinus 
bradycardia and arrhythmia.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from January to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the U.S. Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court endorsed a joint motion for 
remand vacating a September 2009 Board decision in this matter 
and remanding for readjudication in accordance with the terms of 
the joint motion.

In September 2009, this matter came before the Board on appeal 
from a November 2007 rating decision of the RO in Cleveland, 
Ohio, which denied reopening for the claim.

The appellant testified before a Decision Review Officer in July 
2008 and before the undersigned at an August 2009 hearing at the 
RO.  Transcripts have been associated with the file. 


FINDINGS OF FACT

1.  A March 1998 Board decision, which the appellant appealed 
unsuccessfully, denied the appellant's claim to reopen the issue 
of entitlement to service connection for sinus bradycardia and 
arrhythmia.

2.  Evidence received since the March 1998 Board decision is 
either duplicative of evidence previously considered or new to 
the claims file, but does not relate to an unestablished fact 
necessary to substantiate the claim of whether sinus bradycardia 
and arrhythmia was incurred or aggravated in service, and does 
not raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1998 decision, denying reopening of the claim of 
service connection for sinus bradycardia and arrhythmia, is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

2. New and material evidence has not been submitted for the claim 
of entitlement to service connection for sinus bradycardia and 
arrhythmia; the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). The Court observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection claims, 
the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.

Prior to initial adjudication of the appellant's claim, letters 
dated in June and November 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess, at 490; Kent, at 5.

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant identified treatment records at the Oakwood Forensic 
Center and the Huron Hospital that he wanted associated with the 
claims file.  Following a RO request, the Center responded that 
they had no records on the appellant.  The appellant informed the 
RO in April 2006 that the Huron Hospital no longer had any 
records on him.  The Board notes that records from the Center and 
the Hospital were obtained and associated with the claims file 
during the appellant's previous claims.  They have already been 
considered and could only be duplicative had they been obtained.  
The appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless and until new and material evidence has been 
secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with 
his petition to reopen.  As discussed below, the Board concludes 
that new and material evidence has not been submitted on this 
claim.  Accordingly, there is no duty to provide an examination 
and no error exists.  See id.

The joint motion for remand identified a flaw in the September 
2009 Board decision's findings of fact.  The Board applied the 
version of 38 C.F.R. § 3.156 as in effect at the time of filing 
of the claim in May 2005, but made findings in accordance with 
the previous version of 38 C.F.R. § 3.156 in effect prior to 
August 2001.  The joint motion for remand instructs that the 
Board determine the correct version of 38 C.F.R. § 3.156 to apply 
and make findings appropriate to that version.  As will be 
described below, the Board has done so.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. New and Material Evidence

The appellant filed a claim for sinus bradycardia and arrhythmia 
shortly after separation from service.  The claim was ultimately 
denied in a May 1981 Board decision.  The appellant brought a 
petition to reopen the claim, which was denied in a March 1998 
Board decision.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court), where the Board 
decision was affirmed in March 1999.  Following two denials of 
motion for panel consideration, the appellant appealed to the 
U.S. Court of Appeals for the Federal Circuit.  The appeal was 
dismissed in November 1999, for failure to respond to a show 
cause order.  The March 1998 Board decision is final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

The appellant's petition to reopen the claim for service 
connection for sinus bradycardia and arrhythmia was received in 
May 2005.  Under the version of 38 C.F.R. § 3.156(a) then in 
effect,  "new evidence" means evidence not previously submitted 
to agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant's claim was originally denied by the Board because 
the sinus bradycardia and arrhythmia were found to have pre-
existed service and not aggravated by service.  To reopen the 
claim, the appellant needs to submit new evidence tending to show 
that the heart disorder was incurred in or aggravated by service.

For the most part, the appellant has submitted duplicative 
evidence.  He has provided select pages from his service 
treatment records, prior denials and court records, which are not 
pertinent or have been previously considered.

The appellant also submitted an August 2005 statement from his 
mother.  She also testified to the same before the undersigned.  
She indicated that the appellant had been born healthy with no 
pre-service history of a heart disorder.

With respect to the appellant's mother's contentions that he was 
born a healthy child, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that her lay 
statements in the present case are not competent evidence.  The 
appellant has sinus bradycardia and arrhythmia, which is well 
outside the ability of a lay observer to identify or describe.  
The Board finds that the appellant's mother's testimony on this 
point is not competent.  Thus, it is not material to the reasons 
for the prior denial.

The appellant's mother also testified that a sergeant told her 
that the appellant had passed the entrance physical and must be 
in good condition to be accepted into the military.  The Board 
notes that the appellant's entrance examination was of record 
when the Board originally denied his claim in 1981.  To the 
extent that the appellant's mother is testifying that he was in 
good health at entry to service based on the entrance 
examination, this is duplicative of evidence previously 
considered.

In sum, the evidence submitted in connection with the appellant's 
petition to reopen his claim for service connection for sinus 
bradycardia and arrhythmia is either duplicative of evidence 
previously received or is not competent.  The Board finds that 
the evidence is either not new or is not material and does not 
raise a reasonable possibility of substantiating the claim.  As 
such, the Board finds that the preponderance of the evidence is 
against the appellant's petition to reopen.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen a claim of entitlement to service 
connection for sinus bradycardia and arrhythmia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


